Citation Nr: 1623256	
Decision Date: 06/10/16    Archive Date: 06/21/16

DOCKET NO.  12-29 302	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUE

Whether a timely notice of disagreement was received with respect to a December 2009 determination of the Regional Office.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

R. Starks, Associate Counsel






INTRODUCTION

The Veteran served on active duty from September 1967 to April 1969.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2012 decision letter by the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma, which determined that the Veteran had not filed a timely notice of disagreement as to a December 2009 decision to reduce benefits based on incarceration.  In May 2012, the Veteran filed a notice of disagreement as to the timeliness issue.  In September 2012, the RO furnished the Veteran a Statement of the Case (SOC).  In September 2012, the Veteran filed a Substantive Appeal (VA Form 9, Appeal to the Board).

The Veteran requested a Board videoconference hearing in his September 2012 Substantive Appeal.  However, this request was subsequently withdrawn by letter dated in January 2016. 

This appeal was also processed using the Veterans Benefits Management System (VBMS) paperless claims processing system.


FINDINGS OF FACT

The Veteran's disability benefits were reduced by the RO in a December 2009 determination, and the Veteran did not submit a notice of disagreement within one year of that determination.


CONCLUSION OF LAW

A timely notice of disagreement was not received by VA as to the December 2009 determination.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 20.200, 20.201, 20.302(b) (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA's Duty to Notify and Assist

VA has duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2015).  In the present case, resolution of the appeal of this issue is wholly dependent on interpretation of the relevant VA statutes and regulations and whether the Veteran filed a timely notice of disagreement.  The essential facts in this case are not in dispute.  There is no reasonable possibility that any additional notice or development would aid the Veteran in substantiating his present claim.  As the interpretation of the statutes and not the facts are dispositive in this case, further discussion of VA's duties to notify and assist is not required.  Dela Cruz v. Principi, 15 Vet. App. 143, 149 (2001).

Analysis

An appeal consists of a timely filed NOD in writing, and after an SOC has been furnished, a timely filed substantive appeal.  See 38 U.S.C.A. § 7105; 38 C.F.R. § 20.200.  As to what constitutes a notice of disagreement, the Court has said that the Board determines de novo whether a document is a notice of disagreement.  See Fenderson v. West, 12 Vet. App. 119 (1999); Beyrle v. Brown, 9 Vet. App. 24, 27-28 (1996). In this regard, a notice of disagreement is a written statement reasonably expressing disagreement with and a desire to contest any aspect of the adjudication(s).  38 C.F.R. § 20.201.  A notice of disagreement requires no special wording or phrasing and is to be evaluated within the context of the overall record.  Id.; see also Jarvis v. West, 12 Vet. App. 599, 561-62 (1999).

A claimant or his representative must file a notice of disagreement with a determination of the RO within one year from the date that the RO mailed notice of the determination.  38 C.F.R. § 20.302(a).  A notice of disagreement must be filed with the VA office from which the claimant received notice of the determination being appealed unless notice has been received that the applicable VA records have been transferred to another VA office.  38 C.F.R. § 20.300.  If a notice of disagreement is not filed within the one year time period, the RO decision becomes final.  38 U.S.C.A. § 7105(c) (West 2014); 38 C.F.R. §§ 3.160(d) (2015); 38 C.F.R. §§ 20.200, 20.201, 20.302, 20.1103 (2015).  An untimely notice of disagreement deprives the Board of jurisdiction to consider the merits of an appeal.  38 U.S.C.A. § 7105(c).

The Board may implicitly or explicitly waive the issue of the timeliness of a substantive appeal.  A timely filed notice of disagreement, however, is a jurisdictional bar to appellate consideration, and this issue may not be waived.  See Percy v. Shinseki, 23 Vet. App. 37, 41 (2009).  The Board is bound by the law and is without authority to grant an appeal on an equitable basis.  See 38 U.S.C.A. §§ 503, 7104; see also Harvey v. Brown, 6 Vet. App. 416, 425 (1994).

Turning to the evidence of record, in September 2009, VA notified the Veteran of a proposed reduction of VA disability compensation due to incarceration for conviction of a felony, pursuant to 38 C.F.R. § 3.665(a).  VA noted that the Veteran had been overcompensated for the period during which he was incarcerated.  In December 2009, VA notified the Veteran that the proposed reduction had taken effect.  The December 2009 letter also detailed the Veteran's appellant rights.  In May 2010, the Veteran filed a request to waive his obligation to VA, along with a financial status report.  This request was denied by letter in June 2010.

In March 2012, the Veteran filed a notice of disagreement, requesting an appeal of the December 2009 decision to reduce the Veteran's benefits.  In May 2012, VA notified the Veteran that his notice of disagreement was not timely filed.  The letter enclosed VA Form 4107, "Your Rights to Appeal Our Decision," which explained the Veteran's right to appeal the timeliness determination.

Because the determination to reduce the Veteran's benefits was made in December 2009, and the Veteran filed a notice of disagreement in March 2012, the Board finds that more than one year elapsed between the mailing of the determination and the filing of the notice of disagreement.  As noted above, a notice of disagreement with a determination of the RO must be filed within one year from the date that the RO mailed notice of the determination, and an untimely notice of disagreement deprives the Board of jurisdiction to consider the merits of an appeal.  38 C.F.R. § 20.302(a); 38 U.S.C.A. § 7105(c).  Therefore, the Board concludes that the notice of disagreement in the instant case was not timely, and the Board cannot have jurisdiction of the RO's decision to reduce disability benefits.

As an additional consideration, the Veteran's contention that he was unable to file a timely notice of disagreement due to his incarceration raises the question of whether the doctrine of equitable tolling is applicable.  However, current jurisprudence indicates that the time period for filing a notice of disagreement is not subject to equitable tolling.  In Henderson ex rel. Henderson v. Shinseki, 131 S.Ct. 1197, 1198 (2011), the United States Supreme Court affirmed that statutory jurisdictional requirements are not subject to equitable tolling exceptions created by courts; rather, only claims processing rules without jurisdictional consequences are subject to equitable tolling.  See also Bowles v. Russell, 551 U.S. 205 (2007).

The Board concludes that the requirement that a claimant file a timely notice of disagreement is a jurisdictional predicate to the Board's adjudication of a matter.  The Board has jurisdiction over appeals from all questions of law and fact necessary to a decision by the VA Secretary under a law that affects the provision of benefits by the Secretary to veterans and their dependents or survivors.  See 38 U.S.C.A. § 7104(a); 38 C.F.R. §§ 20.101, 20.200.  A claimant may initiate an appeal to the Board from an unfavorable decision by the Secretary by filing a notice of disagreement.  38 U.S.C.A. § 7105(a) (West 2014).  The statute provides that the notice of disagreement "shall" be filed within one year of the mailing of notification of the unfavorable decision.  38 U.S.C.A. § 7105(b)(1).  The statute further provides that if the claimant does not file a notice of disagreement within the one-year period, the decision "shall become final."  Id.  If a timely notice of disagreement is filed, however, the claimant completes the appellate process by submitting a substantive appeal after a statement of the case is furnished in accordance with 38 U.S.C.A. § 7105(d)(3).

In Percy v. Shinseki, 23 Vet. App 37 (2009), the Court noted that, although Congress used "permissive language" in the statute for filing a substantive appeal (38 U.S.C.A. § 7105(d)(3)), the language used by Congress in enacting the statute for filing a notice of disagreement was "mandatory," indicating a clear intention to foreclose the Board's exercise of jurisdiction over a matter where a notice of disagreement had not been filed, but not where a substantive appeal had not been filed.  Id. at 44, citing Act of Sept. 19, 1962, Pub. L. No. 87-666, 76 Stat. 553 (enacting both NOD and substantive appeal requirements).  The Court specifically noted that "[t]he permissive language of section 7105(d)(3) stands in stark contrast to the statutory language mandating that claimants file a timely NOD: notice of disagreement shall be filed within one year from the date of mailing of notice of the result of initial review or determination" and "[i]f no notice of disagreement is filed . . . within the prescribed period, the action or determination shall become final."  See also Manlincon, 12 Vet. App. at 240 (indicating that a NOD is a jurisdiction-conferring document that required remand rather than referral).  For these reasons, the Board finds that the filing of a NOD is jurisdictional, thus not subject to the equitable tolling doctrine.

However, even if equitable tolling applied to cases involving the timely filing of a notice of disagreement, it would not apply in this particular case.  Generally, equitable tolling applies only where circumstances preclude a timely filing despite the exercise of due diligence, such as: (1) a mental illness rendering one incapable of handling one's own affairs or other extraordinary circumstances beyond one's control, (2) reliance on the incorrect statement of a VA official, or (3) a misfiling at the RO or the Board.  See Bove v. Shinseki, 25 Vet. App. 136, 140 (2011) (per curiam order).

There is a three-part test to determine whether "extraordinary circumstance"" in particular justify equitable tolling: (1) the extraordinary circumstance must be beyond the Veteran's control, (2) the Veteran must demonstrate that the untimely filing was a direct result of the extraordinary circumstances, and (3) the Veteran must exercise due diligence in preserving his or her appellate rights, meaning that a reasonably diligent person, under the same circumstances, would not have filed his or her appeal within the appeal period.  See Checo v. Shinseki, 748 F.3d 1373, 1378 (Fed. Cir. 2014).

The Veteran has not alleged the doctrine of equitable tolling. Even so, there is no indication of reliance upon VA misinformation or misfiling by VA personnel. The Veteran was advised by a December 8, 2009 VA notice letter of the December 2009 determination and provided with a VA Form 4107 explaining his rights to appeal the December 2009 determination.  While the Veteran alleges that his incarceration prevented him from filing a notice of disagreement, he was able to submit a request to waive his debt obligation in May 2010 - well within the one year appeal window for the December 2009 determination.  In addition, he has not asserted that his failure to file was the direct result of a mental illness that rendered him incapable of "rational thought or deliberate decision making," or "incapable of handling [his] own affairs or unable to function [in] society."  See Barrett v. Principi, 363 F.3d 1316 (2004).  The evidence does not reflect extraordinary circumstances beyond the Veteran's control which prevented him from filing a timely notice of disagreement.  As such, the Board finds no basis for application of equitable tolling of the filing deadline.

The Board understands the arguments presented by the Veteran; however, the law is dispositive.  The law requires that the Veteran must file a timely notice of disagreement to initiate the appellate process.  The Board is bound by the laws and regulations governing the appellate process.  38 U.S.C.A. § 7104.  For the reasons stated above, the Board finds that the Veteran did not file a timely notice of disagreement.  Moreover, new and material evidence was not received within a year of the December 2009 determination.  See 38 C.F.R. § 3.156(b).  The December 2009 determination is final.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 3.105.  The appeal is denied. 








	(CONTINUED ON NEXT PAGE)
ORDER

A timely notice of disagreement was not received with respect to a December 2009 determination of the RO, and the appeal is denied.




____________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


